Citation Nr: 1009830	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to diabetes.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2005 and April 2006 rating decisions.  

It is noted that in an October 2008 decision, the Board 
granted an earlier effective date for the assignment of 10 
percent ratings for the Veteran's peripheral neuropathy of 
the upper extremities.  However, in a January 2010 letter, 
the Veteran indicated that he had not received a rating 
decision recognizing this award.  A review of the Veteran's 
claims file similarly does not show that such a rating 
decision has ever been issued.  This should be done.

In the October 2008 decision, the Board also adjudicated the 
Veteran's claim of entitlement to service connection for 
major depressive disorder, claimed as secondary to diabetes, 
finding that service connection was not warranted; however, 
the Board in doing so inadvertently omitted the sentence from 
the order section of the decision that would have 
specifically indicated that service connection for major 
depressive disorder was denied.  The Board recognizes that a 
corrective statement could be issued amending the prior 
decision to include the omitted sentence; however, the Board 
is concerned that to do so might unduly prejudice the Veteran 
in that he may not have realized that his claim had been 
denied and therefore he would not have been put on notice 
that the 120 day period in which to appeal such a denial 
would have begun to run.  It is true that a reading of the 
October 2008 decision makes it clear that the Board's intent 
was to deny the Veteran's claim; however, following the 
issuance of that decision, the RO issued a supplemental 
statement of the case (SSOC) in December 2009 that included 
the issue of entitlement to service connection for major 
depressive disorder, thereby implying that the RO believed 
this issue was still active.  As such, out of an abundance of 
caution and a desire not to prejudice Veteran's appellate 
rights in any way, the Board will readjudicate the issue of 
entitlement to service connection for major depressive 
disorder, to include as secondary to diabetes mellitus, 
below.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The totality of the medical evidence fails to make it as 
likely as not that the Veteran's depressive disorder was 
caused by his service connected diabetes mellitus.


CONCLUSION OF LAW

Criteria for service connection for a depressive disorder as 
secondary to the Veteran's diabetes mellitus have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran has been diagnosed with major depressive 
disorder, which he believes is caused by his service 
connected disabilities.  It is noted that the Veteran had 
previously filed a claim for post-traumatic stress disorder 
(PTSD), but his claim was denied as the medical evidence 
failed to show that he met the criteria for that diagnosis.  
Instead, the evidence revealed that his symptoms were 
representative of major depressive disorder.  

The Veteran then claimed that his major depressive disorder 
was caused by his service connected erectile dysfunction.  He 
was provided with a VA examination in August 2005 at which he 
was diagnosed with major depressive disorder.  However, the 
examiner opined that the major depressive disorder was not 
due to or caused by nor secondary to the Veteran's erectile 
dysfunction, explaining that the Veteran had a history of 
depression long before his erectile dysfunction was 
diagnosed.

The Veteran has since asserted that his major depressive 
disorder was secondary to his service-connected diabetes 
mellitus.  In support of this claim, the Veteran submitted a 
February 2006 report from a private psychiatrist who had been 
treating him since June 2005.  The psychiatrist noted that 
the Veteran had a depressed mood with lack of motivation, and 
stated that the Veteran had an emotional condition of a 
depressive nature with anxious component of a prominent type.  
The psychiatrist noted that the Veteran "initially developed 
emotional symptoms of an anxious nature but later due to his 
diabetic condition."  The psychiatrist stated that the 
Veteran was fearful of the complications the diabetes could 
cause him; and the psychiatrist opined that the Veteran's 
"major depressive disorder recurrent is service connected 
with his diabetes mellitus type II."  

The Veteran was provided with a second VA examination in 
March 2006.  The examiner reviewed the Veteran's claims file 
and examined the Veteran, confirming the diagnosis of major 
depressive disorder.  However, the examiner opined that the 
depressive disorder was not etiologically related to the 
Veteran's diabetes mellitus.  The examiner explained that the 
Veteran had been diagnosed with the major depressive disorder 
long before he was diagnosed with diabetes mellitus; noting 
that the Veteran was hospitalized in 1978 due to a suicide 
attempt, many years before he was actually diagnosed with 
diabetes mellitus.

In this case several medical opinions have been presented 
regarding the etiology of the Veteran's major depressive 
disorder.  While the Board may not ignore a medical opinion, 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases; rather, it 
is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the private medical opinion, the grammatical structure of 
which is confusing, apparently concluded that the major 
depressive disorder was related to the Veteran's diabetes 
mellitus.  There is, however, no indication that the 
psychiatrist had reviewed the Veteran's claims file and 
medical records.  Additionally, the psychiatrist failed to 
address the Veteran's psychiatric symptoms which manifested 
many years before he was ever diagnosed with diabetes 
mellitus.  Conversely, the VA examiner had the benefit of 
reviewing the Veteran's medical records and was therefore 
aware of the fact that the Veteran manifested psychiatric 
symptoms many years before he was ever diagnosed with 
diabetes mellitus.  This information was then used to support 
the VA medical opinion.  As such, the Board concludes that 
the VA examiner's opinion is more probative, and will 
therefore afford more weight to it.  

The Veteran's treatment records were reviewed, but they fail 
to address the etiology of his major depressive disorder.  It 
is also noted that since October 2008, the Veteran has not 
submitted any additional evidence to support this claim of 
service connection.

As greater weight is attributed to the VA examiner's opinion, 
the balance of the evidence is against the Veteran's claim, 
and it is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for major depressive disorder, claimed as 
secondary to diabetes, is denied.


REMAND

The Board previously remanded the Veteran's claim in October 
2008 to obtain an opinion that would address the Veteran's 
assertion that he is unemployable as a result of his service 
connected disabilities.  The Veteran is currently service 
connected for bilateral hearing loss (rated at 30 percent), 
right lower extremity peripheral artery disease (rated at 20 
percent), left lower extremity peripheral artery disease 
(rated at 20 percent), diabetes mellitus (rated at 20 
percent), diabetic neuropathy of the right upper extremity 
(rated at 10 percent), diabetic neuropathy of the left upper 
extremity (rated at 10 percent), tinnitus (rated 10 percent) 
and erectile dysfunction (rated as non compensable).  His 
disabilities combine to an 80 percent disability rating.   

It is not disputed that the Veteran is currently unemployed.  
However, RO denied the Veteran's claim for TDIU, reasoning 
that the Veteran's unemployability was the result of 
impairment from non-service connected disabilities.  In this 
regard, the record shows the Veteran is in receipt of Social 
Security benefits by virtue of back and psychiatric disorders 
that are unrelated to his time in service.

On remand, five VA examinations were obtained separately 
evaluating the Veteran's hearing loss twice, his peripheral 
nerves, his arteries, and his diabetes mellitus.  

With the exception of the first evaluation of the Veteran's 
hearing loss, each examination determined that the Veteran 
was not rendered unemployable by that particular disability.  
For example, in the report from the Veteran's peripheral 
nerve examination, the examiner opined that based on a review 
of the Veteran's treatment records, history, and physical 
examination, the Veteran was able to obtain, perform and 
secure a substantially gainful occupation requiring a light, 
sedentary and/or semi-sedentary duty work, concluding that 
the Veteran's peripheral nerve condition did not render him 
unemployable.  

Unfortunately, while each examiner addressed a particular 
disability and the impact of that disability on the Veteran's 
employability, none of the opinions considered all of the 
Veteran's service connected disabilities as a whole and 
whether collectively they combined to render him 
unemployable.

Additionally, the two opinions regarding the Veteran's 
service connected hearing loss reached opposite conclusions.

In the first July 2009 examination report, the examiner found 
that the Veteran had moderate to profound sensorineural 
hearing loss with moderately reduced speech recognition.  She 
noted that the Veteran lost his 20 year job as a gas 
distributor due to his communication problems with the 
customers; and opined that the degree of the Veteran's 
hearing loss as well as his low speech discrimination ability 
precluded him from maintaining gainful employment consistent 
with his education and occupational experience.  It is noted 
that the Veteran demonstrated speech discrimination scores of 
70 percent in each ear at the examination.

A second audiology examination was provided a week later, but 
this time the examiner found that the Veteran's bilateral 
hearing loss should not preclude him from either obtaining or 
maintaining gainful employment, explaining that the Veteran 
had hearing aids and should not have difficulty hearing when 
he uses them.  

Given the inherent conflict in these opinions, combined with 
the lack of a comprehensive medical opinion addressing the 
Veteran's employability, a new examination is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise to provide a 
comprehensive opinion as to the impact of 
the Veteran's service connected 
disabilities on his employability.  The 
examiner should be provided with the 
Veteran's claim file and asked to fully 
review it.  

The examiner should provide a 
comprehensive opinion that considers each 
of the Veteran's service connected 
disabilities (bilateral hearing loss, 
right lower extremity peripheral artery 
disease, left lower extremity peripheral 
artery disease, diabetes mellitus, 
diabetic neuropathy of the right upper 
extremity, diabetic neuropathy of the 
left upper extremity, tinnitus, and 
erectile dysfunction), and provides an 
opinion that specifically addresses 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to the impairment caused by his service-
connected disabilities either 
individually or in conjunction with one 
another.  In providing this opinion, the 
examiner should address the conflicting 
conclusions reached by the two examiners 
who addressed the Veteran's hearing loss 
in July 2009.  Any opinion should be 
supported by a complete rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


